Citation Nr: 1516935	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-02 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a vestibular disorder.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman





INTRODUCTION

The appellant is a Veteran who served on active duty from February 1956 to November 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009 (that denied service connection for a vestibular disorder) and December 2014 (that continued a 0 percent rating for bilateral hearing loss) rating decisions of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011, the Veteran requested a hearing before the Board; however, in a statement received in July 2012, he withdrew such request.  In July 2014, the matter of service connection for a vestibular disorder was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims he has a vestibular disorder that was either incurred in service (from exposure to noise trauma) or in the alternative, was caused or aggravated by his service-connected hearing loss and/or tinnitus.  In July 2014, the Board remanded this matter for an examination to secure a medical opinion regarding the etiology for any vestibular disability entity, and specifically whether such was either caused or aggravated by his service-connected hearing loss and/or tinnitus.  On November 2014 VA examination, the examiner indicated that the Veteran's vestibular disorder is not related to inner each pathology, to include hearing loss and/or tinnitus.  The examiner indicated that "findings do not appear to be consistent with an inner ear etiology, but more likely related to peripheral neuropathy and his lower extremities."  This opinion, however, does not adequately explain why hearing loss and/or tinnitus would not aggravate a vestibular disorder, and is thus inadequate for rating purposes.  Accordingly, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).    

Further, a December 2014 rating decision continued a 0 percent rating for bilateral hearing loss.  Correspondence from the Veteran received in March 2015 expresses disagreement with the rating assigned.  The AOJ has not issued a SOC in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of any outstanding clinical records of evaluations and treatment (VA and/or private) the Veteran has received for his vestibular disorder.  He must assist in this matter by identifying all providers and furnishing releases for VA to secure records from all private providers.

2.  The AOJ should then arrange for a supplemental medical opinion by an appropriate physician regarding the nature and likely etiology of the Veteran's vestibular disorder, and specifically whether it was caused or aggravated by his service-connected hearing loss and/or tinnitus.  The entire record (to include this remand) must be reviewed by the consulting provider.  Based on such review, the provider should respond to the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's vestibular disorder was either caused or aggravated by (increased in severity due to) his service-connected hearing loss and/or tinnitus?

The opinion must specifically address an aggravation theory of entitlement (as discussed above).  The consulting provider is asked to include rationale with the opinion, with citation to supporting factual data and/or medical literature as deemed appropriate.

3.  Thereafter, the AOJ should review the record and readjudicate the claim for service connection for a vestibular disorder.  If it remains denied, issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

4.  Regarding the matter of the rating for bilateral hearing loss, the AOJ should review the determination and if it remains denied, issue an appropriate SOC in the matter.  The Veteran and his representative should be advised of the time limit for perfecting the appeal, and afforded the opportunity to do so.  If this occurs, this matter should also be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).

_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

